Citation Nr: 1635075	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  12-12 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date prior to July 28, 2010, for the grant of service connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971, with service in Vietnam.  

This matter comes to the Board of Veteran's Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Roanoke, Virginia.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.


FINDING OF FACT

The date of the Veteran's claim for entitlement to service connection for PTSD is July 28, 2010.  


CONCLUSION OF LAW

The criteria for an effective date earlier than July 28, 2010, for the grant of service connection for PTSD, have not been met. 38 U.S.C.A. §§ 5110, 5107(b) (West 2014); 38 C.F.R. §§ 3.114, 3.155, 3.157, 3.400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Although the duties to notify and assist apply to the Veteran's claim, the issue on appeal stems from a disagreement with the initial effective date assigned following the grant of service connection.  Once service connection is granted, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (December 22, 2003).  Therefore, the Veteran has received all required notice in this case for the effective date issues, such that there is no error in the content or timing of VCAA notice.  Shinseki v. Sanders, 556 U.S. 396 (2009) (noting that an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the VCAA notice provided to the Veteran.

Relevant to the duty to assist, the Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file. The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  The record includes written statements provided by the Veteran and his representative.  The Board finds that all necessary development of the downstream earlier effective date claims has been accomplished and therefore appellate review of this claim may proceed without prejudicing the Veteran.  Resolution of this issue ultimately turns on when the Veteran filed his initial claim for service connection, so no retroactive VA medical opinion is needed to fairly decide this issue.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. 
§ 3.159(c)(4)(A)-(C); Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008) (discussing situations when it may be necessary to obtain a "retrospective" medical opinion to determine the date of onset or severity of a condition in years past).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

II. Earlier Effective Date for the Grant of Service Connection

The Veteran's service connection claim for PTSD was received by VA on July 28, 2010.  In an October 2010 rating decision, the RO granted the Veteran service connection for PTSD, assigning an effective date of July 28, 2010, the date his claim was received.  In his May 2012 VA Form 9 Appeal to the Board of Veterans' Appeals, the Veteran argued that the effective date of the grant of service connection for PTSD should have been in 1971, when he returned from his service in the Republic of Vietnam.  

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2015).  If a claim is filed within one year after separation from service, service connection will be effective as of the day after separation.  38 C.F.R. § 3.400(b)(2).

A claim is defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1 (p).  Any communication or action that (1) indicates an intent to apply for one or more VA benefits and (2) identifies the benefit sought may be considered an informal claim.  38 C.F.R. § 3.155(a).  When determining the effective date of an award of compensation benefits, VA must review all the communications in the file that could be interpreted to be a formal or informal claim for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992). 

VA must look to all communications from a Veteran which may be interpreted as applications or claims - formal and informal - for benefits.  VA has a duty to fully and sympathetically develop the Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  Harris v. Shinseki, 704 F.3d 946, 948-49 (Fed. Cir. 2013); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

Here, a review of the claims file indicates that no claim for service connection was filed until 2008.  In August 2008, an informal claim for peripheral neuropathy was filed.  A formal claim for such was filed in 2009.  A rating decision was issued in August 2009.  After that issuance, no communication from the Veteran was received until July 28, 2010, which was a Report of General Information in which the Veteran stated he wished to be evaluated for PTSD.  Thereafter, the RO conceded the Veteran's claimed combat stressor in a July 2010 Administrative Decision.  In an August 31, 2010 VA examination, the examiner diagnosed PTSD and found that it was related to the Veteran's conceded stressor.  Accordingly, in an October 2010 rating decision, the RO granted service connection for PTSD, effective July 28, 2010.  

Here, therefore, the date of claim is July 28, 2010.  No earlier communication or action by the Veteran could be interpreted as a claim for any psychiatric disorder.  See 38 C.F.R. §§  3.1 (p), 3.155(a); Servello, 3 Vet. App. at 198.  Thus, the effective date cannot be in 1971, at the Veteran's service discharge, because no claim was filed within one year of separation.  38 C.F.R. § 3.400(b)(2).  The date of entitlement is August 31, 2010, the date a VA examiner determined there was a diagnosis of PTSD which was related to service.  See 38 C.F.R. § 3.304(f) (2015).  Even if, however, the date of entitlement is the date of service discharge, as the Veteran claims, the proper effective date is still July 28, 2010, as it is the later of the two dates.  See 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  There is no reasonable doubt to be resolved as to this matter. See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an earlier effective date than July 28, 2010, for the grant of service connection for PTSD is denied.  




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


